PD-1312-14
                                                                   COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
August 24, 2015                                                    Transmitted 8/21/2015 2:06:58 PM
                                                                     Accepted 8/24/2015 9:18:00 AM
                                                                                     ABEL ACOSTA
                                    PD-1312-14                                               CLERK

   SAMUEL C. GENTRY                      §    IN THE COURT OF
                                         §
   vs.                                   §    CRIMINAL APPEALS
                                         §
   THE STATE OF TEXAS                    §    AUSTIN, TEXAS

                  AMENDED MOTION FOR BOND PENDING PDR

 TO THE HONORABLE JUDGES OF SAID COURT:

         COMES NOW Samuel Gentry, Defendant in the above-styled and numbered

 cause, by and through his attorney of record, and moves this Honorable Court to

 set a reasonable appeal bond in this cause; and in support of this Motion the

 Defendant would show as follows:

                                         I.

         On 27 August 2014, Mr. Gentry, who had been convicted of a felony DWI

 in Smith County, had his conviction reversed by the Twelfth Court of Appeals.

 Gentry v. State, 12-13-00168-CR (Tex.App.—Tyler). On 26 September 2014, the

 State timely filed a Petition for Discretionary Review. That case is still pending

 and Mr. Gentry remains incarcerated.

                                        II.

         Mr. Gentry is eligible for a bond pending the Court’s disposition of the

 State’s PDR. Article 44.04(h) of the Texas Code of Criminal Procedure provides,

 “If a conviction is reversed by a decision of a Court of Appeals, the defendant is
entitled to release on reasonable bail … pending final determination [of a PDR].”

Therefore, in accordance with the provision, Mr. Gentry would request the Court

set a reasonable bond.

                                         III.

      As Mr. Gentry is currently incarcerated, he has only minimal financial

resources and asks the Court to require the posting of bond in an amount no greater

than absolutely necessary to reasonably and adequately secure his presence before

this Court and any other court to which these proceedings may subsequently be

remanded. In support of this request, Mr. Gentry has filed attached to this motion

an affidavit in which he certifies that he currently has no income, owns no

property, and has “no trusts, lines of credit, or other income source.”

      Further, the clerk’s record in this case indicates that Mr. Gentry was

previously determined by the trial court to be indigent and was given court-

appointed counsel at trial and on appeal. Undersigned counsel who represented

Mr. Gentry in the Twelfth Court of Appeals has continued to represent Mr. Gentry

in this Court, past the termination of his appointment, on a pro bono basis.

      The entirety of Mr. Gentry’s family resides in Texas including his father,

siblings, and his children. He has meaningful connections outside of this State and

does not present a flight risk.
      At the time he was arrested for the underlying offense he was employed at

the local Ingersol Rand / Trane air conditioning manufacturing plant here in Tyler

and will have the opportunity to obtain employment once again if released on bond

pending this Court’s decision on the PDR.

      Finally, while this case is a felony DWI enhanced on the basis of Mr.

Gentry’s prior alcohol-related convictions, while awaiting trial on this matter Mr.

Gentry fully complied, without error, with the bond conditions set by the trial

court. This included seven months of regularly reporting and submitting to weekly

testing for drugs and alcohol.

      WHEREFORE, PREMISES CONSIDERED, Mr. Gentry respectfully

requests that this Honorable Court set an bond in this case pending the disposition

of the State’s PDR.

                                            Respectfully submitted,

                                            /s/Austin Reeve Jackson
                                            Texas Bar No. 24046139
                                            112 East Line, Suite 310
                                            Tyler, TX 75702
                                            Telephone: (903) 595-6070
                                            Facsimile: (866) 387-0152
                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the above and foregoing

document was served on counsel for the State by efile concurrently with its filing.

                                             /s/Austin Reeve Jackson